Citation Nr: 1527912	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-35 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of malaria.  

2. Entitlement to service connection for a psychiatric disability, other than a personality disorder, to include as secondary to service-connected disabilities.  

3. Entitlement to a compensable rating for a fungus infection of the skin.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his godson


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1944 to October 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  During the hearing, the Veteran submitted additional evidence, including service treatment records, with a waiver of RO initial consideration.  

Although a final March 1948 rating decision by the RO denied service connection for schizoid personality disorder with numerous somatic complaints, the Veteran's present claim of service connection for a psychiatric disability is a claim based on a different diagnosis (specifically, an alleged increase in nervousness, withdrawal, and depression secondary to his service-connected skin disorder).  Therefore, the Board finds that the new and material evidence requirements of 38 U.S.C.A. § 5108 are not for application in the present case.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).    

The Veteran had also initiated an appeal of a denial of a rating in excess of 30 percent for migraine headaches, but did not perfect the appeal following the issuance of a February 2013 statement of the case (SOC).  Consequently, that matter is not before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a psychiatric disability, other than a personality disorder, and entitlement to a compensable rating for a fungus infection of the skin are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.  


FINDING OF FACT

During the May 2015 Board hearing, the Veteran (via his representative) withdrew his appeal seeking service connection for residuals of malaria; there is no allegation of error in fact or law in this matter remaining for appellate consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim of service connection for residuals of malaria; the Board has no further jurisdiction to consider an appeal on that matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the claim decided herein.  However, given the Veteran's expression of intent to withdraw his appeal seeking service connection for residuals of malaria, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing or on the record at a hearing.  38 C.F.R. § 20.204(b).  

On the record during the May 2015 Board hearing, the Veteran's representative indicated that the Veteran was withdrawing his appeal seeking service connection for residuals of malaria.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter, and the Board has no further jurisdiction to consider an appeal in the matter.  Accordingly, the appeal with respect to this issue must be dismissed.  


ORDER

The appeal seeking service connection for residuals of malaria is dismissed.  


REMAND

The Veteran alleges, and the overall evidence suggests, that he has a psychiatric disability secondary to his service-connected skin disability or related to his service.  His claim of service connection for an adjustment disorder and depression, secondary to service-connected migraines and fungus infection of the skin, was denied by the RO based on a finding that he did not have a diagnosis of a psychiatric disability and had failed to report for a June 2013 VA examination scheduled in connection with the claim.  

During the May 2015 Board hearing, the Veteran testified that he became ill and left prior to being seen for his June 2013 and March 2014 VA examinations in connection with his claims of service connection for a psychiatric disorder and regarding the rating for fungus infection of the skin.  The Board notes that the Veteran is elderly and finds that he has shown good cause for his failure to report for those examinations.  

During the May 2015 hearing, the Veteran testified that he had increased symptoms of panic attacks, and isolating at home and avoiding people due to his service-connected skin disability since the most recent VA psychiatric examination in September 2009 (which found no psychiatric diagnosis).  Another VA examination is necessary in this case given the lengthy interval since the September 2009 VA examination, his allegation of increased psychiatric symptoms.  The Board observes that it is the Veteran's responsibility to report for a VA examination when one is indicated and scheduled in connection with a claim.  While the Veteran may be competent to observe he has psychiatric symptoms, he cannot establish the diagnosis of a psychiatric disability by his own lay opinion, as that requires medical expertise.  Accordingly, a remand to afford the Veteran another VA examination in connection with his claim of service connection for a psychiatric disability, other than a personality disorder, is necessary.  

Regarding the rating for a fungus infection of the skin, the Veteran testified at the May 2015 hearing that such disability has increased in severity since the most recent VA examination in April 2009, which found that only his feet and toenails were affected.  He alleges that his fungus infection has spread, and now affects his feet, hands, and groin.  Accordingly, a remand to assess the current extent and severity of his service-connected fungus infection of the skin is necessary.  

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) any (and each) psychiatric disability entity found.  

(b) Please identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as related to his service during the Philippine Liberation)?  

(c) If not, is it at least as likely as not (i.e., a 50% or better probability) that the diagnosed psychiatric disability entity was caused or aggravated by the Veteran's service-connected migraines and fungus infection of the skin?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

2. The AOJ should also arrange for the Veteran to be examined by a dermatologist to ascertain the current severity of his service-connected fungus infection of the skin.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary must be completed.  All findings should be described in detail.  Based on a review of the entire record, the examiner should provide opinions that respond to the following:  

(a) Please identify all anatomical areas with fungus infection involvement, and provide estimates of the percentages of the entire body and exposed areas involved.  

(b) Identify the treatment required for the fungus infection.  Does it require systemic therapy such as with corticosteroids or other immunosuppressive drugs?  If so, note the frequency and duration of such therapy (in terms of weeks during a 12 month period).  

(c) Describe the impact the disability has on the Veteran's daily functioning.  

The examiner should include rationale with all opinions.  

3. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


